Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 14-18, 20, 25-31, 34, 36, 37, 41, 52-55, 58 and 106 in the reply filed on 2/3/21 is acknowledged.
Claims 70, 71, 73, 77 and 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/21.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/27/19 and 2/3/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Foreign language references have been considered to the extent that an English language Abstract, translation or statement of relevance has been provided to the Examiner. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “P188” which appears to be the shorthand notation for Poloxamer 188. It is proper to write out what the shorthand notation actually represents prior to employing it. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the trademark/trade name Pluronic® and Tetronic®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe poloxamers and poloxamines and, accordingly, the identification/description is indefinite.
2. Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations with the narrower limitation in parentheses except for “PVPs” which is just an acronym for polyvinyl pyrrolidones. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
3. Claims 20, 28, 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20, 28, 31 and 36 recite “prior to freezing or lyophilization” which creates an issue. The formulation of claim 1 is not frozen or lyophilized. It would appear that Applicant is attempting to claim the concentration of some pre-cursor formulation prior to freezing or lyophilization which then results in the stabilized nanoparticle formulation of claim 1. Since claim 1 does not specify that the stabilized nanoparticle formulation is prior to freezing or lyophilizing, then it becomes unclear if Applicant is attempting to claim a final product solid formulation or some pre-cursor solution formulation where Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008).
4. Claims 20, 28, 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20, 28, 31 and 36 recite either “the concentration” or “the total concentration” or provide concentration units of “mg/mL”. There is insufficient antecedent basis for this limitation in the claim because the claims from which these claims depend do not recite any concentration or indicate any solution or volume. 
5. Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 53 recites the limitation "the N:P ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 52 from which claim 53 depends recites a wt/wt ratio of the LNP to the therapeutic and/or prophylactic agent but does not recite an N:P ratio. It could mean Nanoparticle:Prophylactic agent but the specification teaches a ratio of nitrogen atoms in one or more lipids to the number of phosphate groups in an RNA In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1, 15, 34 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobovkina et al. (US 20130243848).
With regard to instant claims 1 and 58, Lobovkina et al. disclose lipid nanoparticle formulations (0040-0042) comprising an ionizable lipid DOTAP, which is 
With regard to instant claim 15, at least the amphiphilic DSPE-PEG is naturally lyoprotecting because that is all the instant claim requires for lyoprotection.
With regard to instant claim 34, Lobovkina et al. disclose siRNA therapeutic agent in the nanoparticles (claim 1; [0037]). 
2. Claim(s) 1, 14-18, 34, 54 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohtar et al. (Iranian Journal of Pharmaceutical Research 2015;14(4):989-1000). 
With regard to instant claims 1, 14-18, 34, 54 and 58, Mohtar et al. disclose lipid nanoparticles of the active agent atovaquone comprising amphiphilic non-ionic polymer Poloxamer 188, which naturally serves as a lyoprotectant and inherently has the functional properties of instant claim 18, ionizable lipid Phospholipon 90H and structural lipid triplamitin (Table 2, page 991, design 1) which are inherently stabilized. Mohtar et al. also disclose lipid nanoparticles of atovaquone comprising amphiphilic non-ionic polymeric Tween 80, which is polysorbate, ionizable Phospholipon 90H and structural lipid trilaurin that has a particles size of 89.4 nm (Abstract) thus anticipating instant claim 54.
3. Claim(s) 1, 14, 15, 34, 41, 52 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. (US 20150239926).
With regard to instant claims 1, 34, 41 and 58, Payne et al. disclose in [0090]: “the lipid particles comprise an mRNA, a cationic lipid ( e.g., one or more cationic lipids or salts thereof described herein), a phospholipid, and a conjugated lipid that inhibits In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” 
With regard to instant claims 14 and 15, the PEG-lipid in [0090] is nonionic PEG-cholesterol [0105] which inherently serves as a lyoprotectant.
With regard to instant claim 52, Payne et al. disclose that the ratio of the lipid to mRNA is 13:1 thus falling within the claimed range of from about 10:1 to about 60:1. See MPEP 21313.03(I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 14-18, 20, 25-31, 34, 36, 37, 41, 52, 54, 55, 58 and 106 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payne et al. (US 20150239926) and Jaiswal et al. (2016) Nanostructured lipid carriers and their current application in targeted drug delivery, Artificial Cells, Nanomedicine, and Biotechnology, 44:1, 27-40; published online May 09, 2014). 
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    122
    925
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 34, 41 and 58, Payne et al. teaches in [0090]: “the lipid particles comprise an mRNA, a cationic lipid ( e.g., one or more cationic lipids or salts thereof described herein), a phospholipid, and a conjugated lipid that inhibits In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” 
With regard to instant claim 3, Payne et al. teach lipid particles formulations with 2-30% cationic lipid, 2-30% helper lipid, 1-15% cholesterol, 2-35% cholesterol-PEG, and 1-20% cholesterol-amine [0105] where cholesterol-PEG would be the amphiphilic polymer. 
With regard to instant claims 14 and 15, the PEG-lipid in [0090] is nonionic PEG-cholesterol [0105] which inherently serves as a lyoprotectant.
With regard to instant claims 16 and 18, Payne et al teach adding Tween 80 which is a polysorbate polyoxyethylene glycol sorbitan alkyl ester [0144] which will have the same CMC as instantly claimed in claim 18. See instant specification [00472 and 00474]. Payne et al. also teach adding polyvinylpyrrolidone [0131, 0145, 0146].
With regard to instant claims 20, 28, 31 and 36, these claims have 112 second paragraph issues as discussed above. At best these are merely intended use limitations of how the artisan might dilute the nanoparticle formulation prior to freezing or lyophilization and thus how one might use the nanoparticle formulation is immaterial to 
With regard to instant claims 25-27, Payne et al. teach adding the disaccharide sucrose [0146-0147]. 
With regard to instant claims 29, 30 and 106, Payne et al. teach adding sodium chloride [0144, 0147]. 
With regard to instant claim 52, Payne et al. teach that the ratio of the lipid to mRNA is 13:1 thus falling within the claimed range of from about 10:1 to about 60:1. See MPEP 21313.03(I). 
With regard to instant claim 54, Payne et al. teach that the lipid particles typically have a mean diameter of from 30 nm to 150 nm, from 40 nm to 150 nm, from 50 nm to 150 nm, from 60 nm to 130 nm, from 70 nm to 110 nm, or from 70 to 90 nm [0089] thus overlapping or falling within the instantly claimed range of from about 50 nm to about 100 nm.
With regard to instant claims 16 and 17, Jaiswal et al. teach lipid nanoparticles/nanolipid carriers and guide the artisan to using Poloxamer 188 because it offers additional steric stabilization effect thus avoiding aggregation of fine particles (page 32, right column Role of Surfactant and lipid in formulation development). Jaiswal et al. also teach Poloxamer 188 as a type of surfactant along with phospholipids used in preparing lipid nanocarriers (page 33, Table III). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Payne et al. is that Payne et al. do not expressly teach wherein the weight ratio between the amphiphilic polymer and the LNP is about 0.0004:1 to about 100:1, about 0.001:1 to about 10:1, about 0.001:1 to about 5:1, about 0.001:1 to about 0.1:1, about 0.005 to about 0.4:1, or about 0.5:1 to about 4:1. 
2. The difference between the instant application and Payne et al. is that Payne et al. do not expressly teach wherein the weight ratio between the amphiphilic polymer and the therapeutic and/or prophylactic agent is from about 0.025: 1 to about 100:1, from about 0.025:1 to about 1:1, from about 0.1:1 to about 4:1, or from about 10:1 to about 40: 1. 
3. The difference between the instant application and Payne et al. is that Payne et al. do not expressly teach using Poloxamer 188 in the lipid nanoparticle formulation. This deficiency in Payne et al. is cured by the teachings of Jaiswal et al.
4. The difference between the instant application and Payne et al. is that Payne et al. do not expressly teach wherein the formulation has a glass transition temperature (T g) of about 70 °C or higher upon lyophilization. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lipid particle formulation of Payne et al. wherein the weight ratio between the amphiphilic polymer and the LNP is about 0.0004:1 to about 100:1, about 0.001:1 to about 10:1, about 0.001:1 to about 5:1, about 0.001:1 to about 0.1:1, about 0.005 to about 0.4:1, or about 0.5:1 to about 4:1 and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because as discussed above, Payne et al. provide guidance on the percent ranges of these materials and thus it is merely judicious selection of the materials taught by Payne et al., including salts such as NaCl and disaccharides such as sucrose, and routine optimization to obtain values within the instantly claimed ranges. For example, Payne et al. teach 2-30% cationic lipid and 2-35% cholesterol-PEG which provides embodiments with 10% cationic lipid and 10% cholesterol-PEG which is a 1:1 weight ratio with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lipid nanoparticle of Payne et al. wherein the weight ratio between the amphiphilic polymer and the therapeutic and/or prophylactic agent is from about 0.025: 1 to about 100:1, from about 0.025:1 to about 1:1, from about 0.1:1 to about 4:1, or from about 10:1 to about 40:1, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the amphiphilic polymer is part of the lipid particle and Payne et al. teach that: “The lipid particles of the invention also typically have a lipid:RNA ratio (mass/mass ratio) of from 1:1 to 100:1, from 1:1 to 50:1, from 2:1 to 25:1, from 3:1 to 20:1, from 5:1 to 15:1, or from 5:1 to 10:1, or from 10:1 to 14:1, or from 9:1 to 20:1.” [0089] and that the conjugated lipid, which is a PEG-lipid [0121] is present from 0-20 mol% of the total lipids in the particle [0132] or can be PEG-cholesterol and present from 10-35% of the composition [0105]. Thus it is merely routine optimization to arrive at a weight ratio between the amphiphilic polymer and the therapeutic and/or prophylactic agent is from about 0.025: 1 to about 100:1, from about 0.025:1 to about 1:1, from about 0.1:1 to about 4:1, or from about 10:1 to about 40:1 from the teachings of Payne et al. with a reasonable expectation of success.  From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d 

3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the stabilized lipid nanoparticle formulation of Payne et al. with Poloxamer 188, as suggested by Jaiswal et al. and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because Payne et al. is concerned with preventing aggregation of the particles with a PEG-lipid conjugate [0045, 0049, 0090, 0121] and the lipid particles can have neutral uncharged lipids [0107] and other hydrophilic polymers can be used in place of PEG [0131]. Jaiswal et al. guide the artisan to conventional Poloxamer 188 (P188) for use in nanolipid carriers which has the benefit of avoiding particle aggregation. Consequently it is merely substitution of one aggregate preventing compound for another (P188) with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).


One of ordinary skill in the art would have been motivated to do this because Payne et al. teach and suggest combining the same components to make the lipid nanoparticle formulation but did not measure the Tg upon lyophilization. However, since the same components are taught by Payne et al. it would appear that this is a natural result of optimizing the components of Payne et al. and is present in the disclosure of Payne et al. in the absence of evidence to the contrary. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613